Exhibit 99.1 For Immediate Release: TaxMasters Reports Increased Operational Efficiency and Improved Customer Relationship Management Improvements a result of internal Processes, Procedures, and Policies (P3) system and strategic changes completed in second half of 2009 HOUSTON, TX – January 12, 2010 – TaxMasters, Inc. (OTC Bulletin Board:TAXS.OB), theIRS tax reliefcompany, today announced an increase in operational efficiency across the company’s operations and customer relationship management (CRM). The changes include an up to 50% improvement in customer response and case completion time, and a decrease in operational costs. These improvements are the result of a strategic review TaxMasters undertook in April, 2009, to increase productivity, improve customer service, and better address rising demand for its services. “The P3 initiative was extremely important from a strategic and operational standpoint for TaxMasters,” said TaxMasters’ Founder, President and Board Chairman Patrick Cox. “As we continue to see significant increases in demand for our tax relief services, and corresponding growth in our customer base, it is essential that we evolve our operations and CRM to maximize efficiency and customer service.
